

114 HR 6319 IH: National Guard Pay Integrity Act
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6319IN THE HOUSE OF REPRESENTATIVESNovember 15, 2016Mr. Garamendi introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo absolve debts resulting from the payment of certain recruitment and reenlistment bonuses to
			 members of the California National Guard, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Guard Pay Integrity Act. 2.Limitations on recoupment of certain recruiting and reenlistment bonuses paid to members of the California National Guard (a)In generalNotwithstanding any other provision of law, except as provided in subsection (a), the Secretary concerned (as such term is defined in section 101(5) of title 37, United States Code) shall—
 (1)absolve any debt resulting from any bonus, incentive pay, or similar benefit (or of any interest associated with such a bonus, incentive pay, or similar benefit) that was paid to a member of the California National Guard for recruitment or reenlistment during fiscal years 2004 through 2010; and
 (2)refund to any person who has repaid to the United States all or part of any such bonus, incentive pay, or similar benefit (including any interest accrued on such bonus, incentive pay, or similar benefit) the amount such person repaid to the United States.
 (b)ExceptionSubsection (a) shall not apply with respect to a debt resulting from any bonus, incentive pay, or similar benefit that the Secretary concerned determines was paid under circumstances involving fraud or misrepresentation on the part of the member of the California National Guard to whom it was paid.
 (c)Student loan paymentsIn this section, the term similar benefit includes any student loan payment or repayment. 